UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7285


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CARL ERIC HOPKINS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:02-cr-00540-JFA-1)


Submitted: January 27, 2022                                       Decided: February 1, 2022


Before GREGORY, Chief Judge, and MOTZ and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Eric Hopkins, Appellant Pro Se. Stacey Denise Haynes, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Carl Eric Hopkins appeals the district court’s order denying his motion for a

sentence reduction.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Hopkins, No. 3:02-cr-00540-JFA-1 (D.S.C. Aug. 20, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2